DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2, recites “an elbow rest face” which is indefinite because it is unclear what the difference is between the elbow rest face from claim 3 and the elbow rest face from claim 2, line 2.  Are there two separate elbow rest faces?  Should claim 3 be changed to --the elbow rest face--?
Claim 4, lines 3-4, recites “a center console” which is indefinite because it is unclear what the difference is between the center console from claim 4 and the center console from claim 3, line 4.  Are there two separate center consoles?  Should claim 4 be changed to --the center console--?
Claim 8 recites the limitation "the front-lower direction" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the axis direction" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, what direction is the Applicant trying to refer to?  Is the Applicant trying to refer to an axial centerline direction?
Claim 9, lines 3-5, recites “the elbow rest member is provided in a protruding manner at a position corresponding to a cup holder for the driver in a center console of the vehicle” which is indefinite because it is unclear what the Applicant means by “a position corresponding to a cup holder”.  What structure must be present for the elbow rest member to be viewed as being at a position corresponding to a cup holder?
Claim 9 recites the limitation "the driver side" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the vehicle width direction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokai (JP 4680845 B2; see provided machine translation).
Regarding claim 1, Tokai discloses a driving assistance apparatus comprising:
in a vehicle cabin of a vehicle, a brake operation portion (10) that allows a manual brake operation (see the first and second paragraph under the TECH-SOLUTION heading on Page 1 of the machine translation), the brake operation portion comprising a grip portion (24);
in a vehicle rear side of the grip portion, an elbow rest member (18) provided at a position such that an elbow of a driver can rest on the elbow rest member in a state in which the driver grips the grip portion so as to be capable of operating the grip portion (see Figure 1).
Regarding claim 2, Tokai discloses that an elbow rest face (the top surface of 18) of the elbow rest member is provided toward a driver side in a vehicle width direction (to the left and right in Figures 1 and 2), and the elbow rest face is provided at an incline (Figures 1 and 2 show element 18 angling towards the driver) so as to be located on the driver side as the elbow rest face goes downward.
Regarding claim 6, Tokai discloses that the elbow rest member is formed so as to be capable of being mounted on a cup holder provided in a center console (It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  The structure of Tokai is capable of meeting the limitation(s) thus is viewed as reading on the claim).
Regarding claim 7, Tokai discloses that the elbow rest member is formed so as to be capable of being mounted on a cup holder provided in a center console (It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  The structure of Tokai is capable of meeting the limitation(s) thus is viewed as reading on the claim).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akabane et al. (JP 2006-028953 A; see provided machine translation).
Regarding claim 1, Akabane et al. discloses a driving assistance apparatus comprising:
in a vehicle cabin of a vehicle, a **[brake]** operation portion (35) that allows a **[manual brake]** operation, the **[brake]** operation portion comprising a grip portion (36);
in a vehicle rear side of the grip portion, an elbow rest member (42) provided at a position such that an elbow of a driver can rest on the elbow rest member in a state in which the driver grips the grip portion so as to be capable of operating the grip portion.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 9, and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Akabane et al. (JP 2006-028953 A; see provided machine translation) in view of Armo et al. (US 7,600,819 B2).
Regarding claim 2, Akabane et al. discloses that an elbow rest face (a surface of the recessed portion 42 that the elbow fits into) of the elbow rest member is provided toward a driver side in a vehicle width direction.
Akabane et al. does not disclose that the elbow rest face is provided at an incline so as to be located on the driver side as the elbow rest face goes downward.
Armo et al. teaches an elbow rest face (the top surface of 3) is provided at an incline (see Figure 8 or 9) so as to be located on the driver side as the elbow rest face goes downward (the top surface of 3 in Figure 3 points downward).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elbow rest face of Akabane et al. to be provided at an incline so as to be located on the driver side as the elbow rest face goes downward, as taught by Armo, for the purpose of providing an elbow rest orientation that can be more comfortable to certain users than horizontal elbow rest orientation.	
Regarding claim 3, Akabane et al. discloses that at least a part of an elbow rest face (a surface of the recessed portion 42 that the elbow fits into) of the elbow rest member is provided above an armrest (the top surface of 31) provided in a center console (31) of the vehicle.
Regarding claim 4, Akabane et al. discloses that the elbow rest member is formed so as to be capable of being mounted on a cup holder provided in a center console (It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  The structure of Akabane et al. is capable of meeting the limitation(s) thus is viewed as reading on the claim).
Regarding claim 5, Akabane et al. discloses that at least a part of an elbow rest face (a surface of the recessed portion 42 that the elbow fits into) of the elbow rest member is provided above an armrest (the top surface of 31) provided in a center console (31) of the vehicle.
Regarding claim 6, Akabane et al. discloses that the elbow rest member is formed so as to be capable of being mounted on a cup holder provided in a center console (It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  The structure of Akabane et al. is capable of meeting the limitation(s) thus is viewed as reading on the claim).
Regarding claim 7, Akabane et al. discloses that the elbow rest member is formed so as to be capable of being mounted on a cup holder provided in a center console (It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  The structure of Akabane et al. is capable of meeting the limitation(s) thus is viewed as reading on the claim).
Regarding claim 9, Akabane et al. discloses that the elbow rest member is provided in a protruding manner at a position corresponding to a cup holder for the driver in a center console of the vehicle (as best understood, the structure of Akabane et al. meets this claim limitation in light of the 112(b) rejection above),
the elbow rest member comprises an elbow rest member body (the body of 42), an elbow rest face (a surface of 42), a support frame (44), and a vehicle body mounting portion (43), and
the elbow rest member body is supported by the support frame (see Figure 6).
Akabane et al. does not disclose that the elbow rest face is inclined down toward the driver side in the vehicle width direction.
Armo et al. teaches an elbow rest face (the top surface of 3) is inclined down (see Figure 8 or 9) toward the driver side in the vehicle width direction (the top surface of 3 in Figure 3 points downward).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elbow rest face of Akabane et al. to be inclined down toward the driver side in the vehicle width direction, as taught by Armo, for the purpose of providing an elbow rest orientation that can be more comfortable to certain users than horizontal elbow rest orientation.
Regarding claim 10, Akabane et al. in view of Armo et al. discloses that the elbow rest member body is inclined so as to be located on the vehicle rear side as it goes upward (Armo et al. teaches a structure that allows an armrest to be adjusted in numerous planes and one of the planes is in the inclination of the armrest relative to a horizontal centerline), and that the elbow rest member body has its corner portions (see Figure 6) thereof is formed in a rounded shape in a vehicle side view.
Akabane et al. in view of Armo et al. does not disclose that the elbow rest member body has a substantially parallelogram shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the elbow rest member body to have a substantially parallelogram shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Forming the elbow rest member body in a substantially parallelogram shape would allow for a larger surface area for the elbow to rest thereby allowing for a greater amount of elbow placement options.  Furthermore, the Applicant has not disclosed any supposed benefit of having a substantially parallelogram elbow rest member body therefore it appears that the shape of the elbow rest member body is one of design choice and not a critical aspect of Applicant’s invention.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scholz (DE 10115964 A1) discloses an armrest that has a mounting structure that fits into a cupholder so that the armrest is supported by the cupholder.
Sheikh et al. (WO 2018/047266 A1) discloses a brake operating device that is attached to a brake pedal and has an operation bar, an axially supported portion, and a grip portion such that when the brake operating device is pushed a braking action occurs, and when the grip portion is pulled backwards then the braking action is stopped.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656